Exhibit 10.1

 

LOGO [g878793g96h67.jpg]

FABRINET USA, Inc.

3637 Fallon Road, Suite 428

Dublin, CA 94568

February 1, 2020

Toh-Seng Ng

18818 Bellgrove Circle

Saratoga, CA 95070

Dear TS,

This letter is intended to amend and restate your offer letter dated
January 9, 2018. We previously extended an offer of employment to you, which you
accepted, for the position of Executive Vice President and Chief Financial
Officer of Fabrinet USA, Inc. (“FUSA” or the “Company”), a wholly-owned
subsidiary of Fabrinet, effective March 1, 2012. You will report to Mr. Seamus
Grady, Chief Executive Officer (CEO) of Fabrinet.

Your duties will generally consist of those associated with managing financial,
taxes, treasury, investor relations, legal and Corporate HR of Fabrinet. You
will devote substantially all of your business time and efforts to the
performance of your duties and use your best efforts in such endeavors.
Acceptance of this offer constitutes your representation that your execution of
this agreement and performance of the requirements of this position will not be
in violation of any other agreement to which you are a party, including but not
limited to any current non-solicit agreements.

Your annual base salary will be $650,000 to be paid on a semi-monthly basis on
or about the 15th and 30th of each month in accordance with FUSA’s payroll
policy, subject to applicable U.S. tax withholdings. Your base salary will be
subject to review and adjustment by the Company from time to time, in its sole
discretion. Subject to the approval of Fabrinet’s Board of Directors (the
“Board”), you will be eligible to participate in Fabrinet’s Executive Incentive
Plan, with a target bonus of at least 80% of your annual base salary. Any target
bonus, or portion thereof, will be paid as soon as practicable after the
Compensation Committee of the Board determines that the target bonus (or
relevant portion thereof) has been earned, but in no event shall any such target
bonus be paid later than sixty (60) days following the end of the applicable
target bonus performance period.

Additionally, you will be eligible to participate in FUSA’s Employee Benefits
Plan, which includes two hundred forty (240) hours paid time off (PTO), health
care (medical, dental & vision for you and your eligible dependents), 401(k),
and Group Term Life. Reasonable business-related travel and other expenses will
be reimbursable via monthly expense reporting pursuant to the Company’s policies
and procedures, but in no event will any reimbursement occur later than the
fifteenth (15) day of the third month following the later of (i) the close of
the Company’s fiscal year in which such expenses are incurred or (ii) the
calendar year in which such expenses are incurred. You will be eligible to
receive a car allowance of $1,000 per month, provided that you



--------------------------------------------------------------------------------

are an employee of FUSA on the date the car allowance is paid to you each month.
The Company may modify or terminate its benefits programs and arrangements from
time to time as necessary or appropriate. The Company has the right to withhold
from any payments or benefits under this letter all applicable federal, state
and local taxes required to be withheld and any other required payroll
deductions.

You are free to terminate your employment for any reason at any time, effective
one (1) year after written notice is provided to FUSA, or such lesser period
ending on the Transition Date (as defined below) to the extent that the written
notice is provided within the one (1) year period prior to the Transition Date
(such applicable period, the “Employee Notice Period”). Similarly, FUSA may
terminate the employment relationship, effective one (1) year after providing
written notice to you, or such lesser period ending on the Transition Date to
the extent that the written notice is provided within the one (1) year period
prior to the Transition Date (such applicable period, together with the Employee
Notice Period, the “Termination Notice Period”), except in the case of
termination with good cause, which may occur without any obligation to provide
advance notice to you. Upon termination of your employment, you will receive a
lump sum cash payment of your accrued but unpaid PTO (if any) which will be paid
no later than ten (10) calendar days following the date of termination of your
employment (or such earlier date as required by applicable law).

In the event your employment is terminated (x) prior to December 30, 2023 (the
“Transition Date”), either (A) by FUSA without good cause (and other than due to
your death or disability which is addressed further below), or (B) by you for
any reason, and provided that during the Termination Notice Period, you have
satisfied the Notice Period Services (as defined below) as determined by the
Company in good faith in the Company’s sole discretion, or (y) on or within ten
(10) calendar days after the Transition Date either (A) by FUSA without good
cause (and other than due to your death or disability which is addressed further
below), or (B) by you for any reason, you will receive the following (the
“Severance Benefits,” and the Severance Benefits described under only
clauses (a) through (c) below, the “Cash and COBRA Severance”):

(a) a lump sum payment payable on the sixtieth (60th) day following your
termination date equal to the product of one month of your then-base salary
multiplied by the total number of full and fractional years of your employment
with FUSA as of your termination date;

(b) a lump sum payment payable on the sixtieth (60th) day following your
termination date equal to any earned but unpaid bonus as of the date of
termination of your employment;

(c) a lump sum payment payable on the sixtieth (60th) day following your
termination date equal to two times your cost of COBRA coverage for twelve
months under the FUSA health plans then in effect for you and your covered
dependents;

(d) any of your then-outstanding and unvested performance-based equity awards
covering Fabrinet ordinary shares that remain subject to the achievement of any
performance goals as of the date of termination of your employment (the
“Performance Awards”) will remain outstanding and eligible to vest following
your termination date (subject to any earlier termination, such as in connection
with a change in control of Fabrinet, as set forth in the Company’s

 

- 2 -



--------------------------------------------------------------------------------

2010 Performance Incentive Plan, 2020 Equity Incentive Plan or any successor
plan under which they were granted), and will become vested to the extent that
the applicable performance-based or other criteria are satisfied under the
Performance Award, with the exception that any requirement to provide further
continued service will be deemed to have been met in full as of your termination
date (such benefit under this clause (d), the “Performance Award Severance”);

(e) any of your then-outstanding and unvested restricted share unit awards
covering Fabrinet ordinary shares that are not Performance Awards will
accelerate vesting as to one hundred percent (100%) of the shares of Fabrinet
ordinary shares subject thereto (such benefit under this clause (e), the “RSU
Award Severance”); and

(f) continued tax equalization benefits under FUSA’s expatriate policy, as in
effect on the date of your termination, for the calendar year in which your
termination date occurs, and the following calendar year, with such benefits
being payable as soon as practicable following the year the compensation subject
to the tax equalization payment relates was paid, and in no event later than the
end of your second taxable year beginning after your taxable year in which your
U.S. Federal income tax return is required to be filed (including any
extensions) for the year to which the compensation subject to the tax
equalization payment relates, or, if later, your second taxable year beginning
after the latest such taxable year in which your foreign tax return or payment
is required to be filed or made for the year to which the compensation subject
to the tax equalization payment relates.

Prior to the Transition Date and during any Termination Notice Period, except as
otherwise determined by the Company in its sole discretion and notified to you
by the Company in writing, you shall (i) use your best efforts to recruit and/or
train a successor that is satisfactory to the Board so that a successor to your
position assumes your position upon or prior to the date of termination of your
employment with FUSA, (ii) actively participate in certain investor events to
support the transition of your position to a successor and provide such other
transition services as may be reasonably requested by the CEO, (iii) report to
the CEO in the role of Executive Vice President, Special Projects and work on
such projects as may be reasonably assigned to you by the CEO, and (iv) continue
to devote substantially all of your business time and efforts (at full-time
status) to the performance of your duties and use your best efforts in such
endeavors, and continue to perform such other duties and responsibilities as
described in this letter (such services with respect to the Termination Notice
Period, the “Notice Period Services”). For the avoidance of doubt, the Company
may reduce your authority, duties and responsibilities, or your full-time
status, during the Termination Notice Period or any portion thereof (the “Notice
Period Adjustments”), provided that the Company will continue to pay you, for
the duration of the Termination Notice Period while you remain employed with
FUSA, your base salary at the level in effect immediately before the Termination
Notice Period, in accordance with FUSA’s payroll policy, subject to applicable
U.S. tax withholdings. During the Termination Notice Period, you will remain
eligible to receive equity awards covering Fabrinet ordinary shares and
participate in Fabrinet’s Executive Incentive Plan (or successor plan, if
applicable) to the same extent as similarly situated executives of Fabrinet;
provided, however, that with respect to your eligibility to receive restricted
share units covering Fabrinet ordinary shares that are subject to
continued-service-based vesting (but not performance-based vesting), you and the
Company acknowledge and agree that for Fabrinet’s fiscal year 2021,

 

- 3 -



--------------------------------------------------------------------------------

subject to approval by the Compensation Committee of the Board, you shall be
eligible to receive an award of restricted share units with an aggregate grant
date value of $381,667 (with such value determined based on the closing price
per share of the Company’s ordinary shares on the NYSE on the grant date) under
the terms and conditions of the Fabrinet 2020 Equity Incentive Plan and
applicable award agreement thereunder, provided that you remain employed with
the Company through such award’s grant date, generally to occur at the same time
as annual equity awards are granted to similarly situated executives of Fabrinet
for such fiscal year. For the avoidance of doubt, any such award of restricted
share units granted to you shall be eligible for the RSU Award Severance subject
to the applicable terms herein. If during any Termination Notice Period, you
breach your obligations to perform your Notice Period Services (as adjusted by
any Notice Period Adjustments) as determined by the Board in good faith in its
sole discretion, you will forfeit any and all Severance Benefits specified in
this letter, and you no longer will have any rights thereto.

In the event your employment is terminated on account of your death or
disability on or before the Transition Date, then you will receive the
Performance Award Severance, the RSU Award Severance and the Cash and COBRA
Severance.

Any payments or benefits due to you under the preceding three paragraphs (for
the avoidance of doubt, beginning with the paragraph discussing your Severance
Benefits) shall be conditioned upon the execution of a general separation
agreement and release of claims by you (or in the case of your death or
disability, the administrator of your estate or your legal representative, as
applicable) in such form as provided to you by FUSA within five (5) calendar
days following your termination date that becomes irrevocable within sixty
(60) days of your termination date. If the foregoing separation agreement and
release of claims is executed and delivered and no longer subject to revocation
as provided in the preceding sentence, then such payments or benefits shall be
made or commence upon the sixtieth (60th) day following your termination date
subject to the requirements under Section 409A (as defined below) as described
further below. The first such cash payment shall include payment of all amounts
that otherwise would have been due prior thereto under the terms of this letter
had such payments commenced immediately upon your termination date, and any
payments made thereafter shall continue as provided herein. The delayed payments
or benefits shall in any event expire at the time such benefits would have
expired had such benefits commenced immediately following your termination date.

In the event your employment is terminated for any reason, you shall be under no
obligation to seek other employment and there shall be no offset against any
amounts due to you under this letter on account of any remuneration attributable
to any subsequent employment that you may obtain. Any amounts due under the
preceding four paragraphs (for the avoidance of doubt, beginning with the
paragraph discussing your Severance Benefits) are in the nature of severance
payments, or liquidated damages, or both, and are not in the nature of a
penalty.

Anything in this letter to the contrary notwithstanding, all payments required
to be made by FUSA hereunder to you or your estate or beneficiaries shall be
subject to the withholding of such amounts relating to taxes as FUSA may
reasonably determine it should withhold pursuant to any applicable law or
regulation. In lieu of withholding such amounts, in whole or in part, FUSA may,
in its sole discretion, accept other provisions for payment of taxes and
withholding as required by law, provided it is satisfied that all requirements
of law affecting its responsibilities to withhold have been satisfied.

 

- 4 -



--------------------------------------------------------------------------------

For purposes of this letter, “good cause” means (i) an act of dishonesty made by
you in connection with your responsibilities as an employee; (ii) your
conviction of or plea of nolo contendere to a felony, or any crime involving
fraud, embezzlement or any other act of moral turpitude; (iii) your gross
misconduct; (iv) your unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom you owe
an obligation of nondisclosure as a result of your relationship with the
Company; (v) your willful breach of any obligations under any written agreement
or covenant with the Company; or (vi) your continued failure to perform your
employment duties after you have received a written demand of performance from
the Company which specifically sets forth the factual basis for the Company’s
belief that you have not substantially performed your duties and have failed to
cure such nonperformance to the Company’s satisfaction within thirty (30) days
after receipt of such notice.

Notwithstanding anything to the contrary in this letter, no Deferred
Compensation Separation Benefits (as defined below) will be considered due or
payable until you have incurred a “separation from service” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended, and the final
regulations and any guidance promulgated thereunder (together, “Section 409A”).

In addition, if FUSA, Fabrinet (Cayman) or affiliates of either continues to be
a public company with its securities listed on a stock exchange at the time of
termination of your employment, and at the time of such termination it is
determined that you are a “specified employee” within the meaning of
Section 409A, the amounts payable to you, pursuant to this letter, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”) that are payable within the first
six (6) months following termination of your employment, will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of termination of your employment (the “Separation
Delay”). Any amount paid under this letter that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Compensation Separation
Benefits for purposes of this paragraph. In addition, any amount paid under this
letter that qualifies as a payment made as a result of an involuntary separation
from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations
that does not exceed the specified limit in Section 1.409A-1(b)(9)(iii)(A) of
the Treasury Regulations will not constitute Deferred Compensation Separation
Benefits for purposes of this paragraph. Each payment and benefit payable under
this letter is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations. To the extent necessary or
appropriate to be exempt from or to comply with Section 409A, your employment
termination, termination of your employment, or similar terms in this letter
will be references to your separation from service within the meaning of
Section 409A.

 

- 5 -



--------------------------------------------------------------------------------

Any Performance Awards outstanding as of the date hereof will be settled and
paid to you in accordance with the regular vesting schedule and payment timing
requirements set forth in the applicable Performance Award agreement, subject to
your continued employment or service as described in the applicable Performance
Award agreement except as specified in this letter, provided that any
Performance Awards (or portions thereof) that constitute Severance Benefits will
be subject to any applicable Separation Delay. Notwithstanding the foregoing
sentence, in the event that any Performance Award outstanding as of the date
hereof otherwise would be scheduled to vest and be settled upon the
certification of achievement of the performance goal or goals under the
Performance Award, such Performance Award (or portion thereof, as applicable)
that vests upon certification instead will be settled and paid to you on the
ninetieth (90th) day following the end of the performance period during which
such performance goals would be measured, provided that any Performance Awards
(or portions thereof) that constitute Severance Benefits will be subject to any
applicable Separation Delay. Notwithstanding the foregoing in this paragraph,
the settlement and payment of any vested Performance Awards will accelerate upon
a corporate transaction set forth in Section 7.2 of the Plan (or similar
provision in any successor plan) that qualifies as a “change in control” within
the meaning of Section 409A, in accordance with the terms of the Plan (or
successor plan, as applicable). The provisions of this letter constitute an
amendment to any Performance Awards outstanding as of the date hereof and may be
amended only in writing and by specific reference to such applicable provisions
of this letter.

The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities or ambiguous terms herein will be interpreted to so comply. In no
event will the Company have any liability, responsibility or obligation to
reimburse you for any taxes or other costs (including without limitation any
interest and penalties) that may be imposed on you under Section 409A or any
other provision of the Code with respect to any payments or benefits you may
receive from the Company under this letter or under any other agreement or
arrangement. The parties to this letter agree to work together in good faith to
consider amendments to this letter, if required, and to take such reasonable
actions, which are necessary, appropriate or desirable to avoid imposition of
any additional tax or income recognition prior to actual payment to you under
Section 409A.

During the term of your employment you shall not, without FUSA’s prior written
consent:

(i) solicit or encourage to leave the employment or other service of FUSA,
Fabrinet (Cayman) or the affiliates of either, any employee or independent
contractor thereof or hire (on behalf of yourself or any other person or entity)
any employee or independent contractor who has left the employment or other
service of FUSA, Fabrinet (Cayman) or the affiliates of either within the
one-year period which follows the termination of such employee’s or independent
contractor’s employment or other service with FUSA, Fabrinet (Cayman) and the
affiliates of either; or

(ii) whether for your own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with FUSA’s,
Fabrinet (Cayman)’s or any of their affiliates’ relationship with, or endeavor
to entice away from FUSA, Fabrinet (Cayman) or the affiliates of either, any
person who during the term of your employment is a customer or client of FUSA,
Fabrinet (Cayman) or the affiliates of either.

 

- 6 -



--------------------------------------------------------------------------------

You were previously provided additional information about general employment
conditions including Company policies and benefits programs. Also, please be
advised that it is the policy of FUSA to maintain a workplace that is free of
drugs and alcohol.

You understand that nothing in this letter or other non-disclosure agreements
you entered into with the Company shall in any way limit or prohibit you from
engaging for a lawful purpose in any Protected Activity. For purposes of this
letter and any other such applicable agreements, “Protected Activity” means
filing and/or pursuing a charge or complaint with, or otherwise communicating or
cooperating with or participating in any investigation or proceeding that may be
conducted by, any federal, state or local government agency or commission,
including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, and
the National Labor Relations Board (“Government Agencies”), including disclosing
documents or other information as permitted by law, without giving notice to, or
receiving authorization from, the Company. In addition, nothing in this letter
or other non-disclosure agreements, including a definition of Company
confidential information set forth therein, is intended to limit employees’
rights to discuss the terms, wages, and working conditions of their employment,
nor to deny employees the right to disclose information pertaining to sexual
harassment or any unlawful or potentially unlawful conduct, as protected by
applicable law. You further understand that you are not permitted to disclose
the Company’s attorney-client privileged communications or attorney work
product. In addition, you acknowledge that the Company has provided you with
notice in compliance with the Defend Trade Secrets Act of 2016 regarding
immunity from liability for limited disclosures of trade secrets. The full text
of the notice is the following: “ . . . An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that—(A) is made—(i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. . . .
An individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual—(A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”

Should you have questions or require additional information about any benefits,
terms or conditions of your employment, please do not hesitate to contact our
General Counsel, Colin R. Campbell.

 

- 7 -



--------------------------------------------------------------------------------

If you are in agreement with the provisions of this letter detailing the terms
of your employment with FUSA, please indicate your acceptance by signing below.

We look forward to your continuing with our organization.

 

Sincerely, Fabrinet USA, Inc. /s/ Seamus Grady Seamus Grady

I accept the offer of employment with FUSA under the terms described in this
letter. I acknowledge that this letter is the complete agreement concerning my
employment and supersedes all prior or concurrent agreements and representations
and may not be modified in any way except in a writing executed by an authorized
agent of FUSA.

 

/s/ Toh-Seng Ng

Toh-Seng Ng

February 1, 2020

Date

 

- 8 -